               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,                Case No. 18-CR-85-JPS

 v.

 DAMEION D. WYATT,
                                                                    ORDER
                            Defendant.


       On April 24, 2018, the grand jury returned a ten-count indictment

against Defendant, charging him with violations of 18 U.S.C. §§ 2,

1591(a)(1), 1591(b)(1), 1591(b)(2), 1591(d), 1594(a), 2421(a), 2423(a). (Docket

#1). On June 7, 2019, the government filed an Information charging

Defendant with one count of violating 18 U.S.C. § 1594(c). (Docket #41).

That same day, the parties filed a plea agreement indicating that Defendant

agreed to plead guilty to the charge in the Information, and to waive

prosecution by indictment. (Docket #40).

       The parties appeared before Magistrate Judge William E. Duffin on

July 2, 2019 to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #43). Defendant entered a plea of guilty as to Count

One of the Information. Id. After cautioning and examining Defendant

under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #45 at 1).
       That   same    day,   Magistrate    Duffin   filed   a   Report   and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #45) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 18th day of July, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
